Citation Nr: 1537089	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  14-06 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for service connection for headaches with dizziness and blurred vision.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction has since been transferred to the RO in Winston-Salem, North Carolina.

In a July 2009 rating decision the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a disability rating of 30 percent.  In August 2010, the Veteran disagreed with the assigned disability rating.  In a statement of the case (SOC) of September 2011, the RO granted a 70 percent disability rating for PTSD effective July 25, 2011.  In a November 2011 the Veteran disagreed with the effective date assigned to the 70 percent rating.  In February 2014, the RO issued an SOC with regards to the issue of entitlement to an earlier effective date for the assigned 70 percent disability rating.  In a February 2014 VA Form 9, the Veteran checked the box stating he is only appealing the following issues not all of the issues in the previous SOCs and SSOCs, and stated: "I am not disagreeing or appealing the rating decision of 70% for PTSD."  He further addressed his satisfaction with the rating assigned for PTSD by writing, "I agree with the findings yall made.  I was trying to appeal the rating on my headaches dizzy spells blurred vision and ringing in my ears."  In May 2015, the RO certified the issue of entitlement to an earlier effective date for the grant of a 70 percent disability rating for PTSD.

Given the above, the Board finds that the Veteran did not perfect an appeal as to the issue of the effective date of the 70 percent disability rating for PTSD.  Indeed, the Veteran did not submit a VA Form 9 or its equivalent within 60 days of the February 2014 SOC addressing this issue.  Furthermore, even if the November 2011 correspondence from the Veteran requesting an earlier effective date for the 70 percent rating for PTSD were construed as a substantive appeal of the denial of an increased rating prior to July 25, 2011, his February 2014 statement that he agreed with the findings that VA had made with respect to PTSD and his statement that rather than seeking a higher evaluation for PTSD, he was seeking increased compensation for his headaches, blurred vision, and ringing in his ears indicate a satisfaction with the ratings assigned for PTSD and a desire to withdraw the PTSD issue from appellate status.  See 38 C.F.R. § 20.204 (An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision).  Accordingly, despite the fact that the RO certified the issue to the Board, the Board has no jurisdiction over the claim.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to service connection for tinnitus has been raised by the record in a February 2014 VA Form 9, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In an August 2013 rating decision, the RO denied to reopen the claim for service connection for headaches with dizziness and blurred vision.  The Veteran disagreed with the denial in a VA Form 9 of February 2014.  A Statement of the Case has not been issued and the Board is required to remand, rather than refer, these issues to the attention of the AOJ.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Furnish a Statement of the Case as to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for headaches with dizziness and blurred vision.  Only if the Veteran perfects an appeal should these claims be certified to the Board following completion of any necessary development.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






